In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00020-CV
     ___________________________

     ROMEO AMAONWU, Appellant

                     V.

MAHINDA A. RUWANPATHIRANA, Appellee




 On Appeal from County Court at Law No. 2
          Denton County, Texas
     Trial Court No. CV-2018-03814


   Before Birdwell, Bassel, and Womack, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

         On August 2, 2019, we notified Romeo Amaonwu that the appellant’s brief

filed on August 1, 2019, is deficient, specifically listing the ways in which the brief

does not comply with the rules of appellate procedure; in particular, it is entirely

devoid of record citations and citation to authority. See Tex. R. App. P. 9.4(e), (i)(3),

38.1(a)–(b), (g), (i)–(k). We directed appellant to file an amended brief complying with

the appellate rules no later than Monday, August 12, 2019, and warned appellant that

the failure to do so could result in our striking the noncompliant brief and dismissing

the appeal. See Tex. R. App. P. 9, 38.8(a)(1), 38.9(a), 42.3; 2nd Tex. App. (Fort Worth)

Loc. R. 1. Appellant has not responded to our letter and has not filed a compliant

brief.

         Because appellant has failed to file a compliant amended brief despite being

given the opportunity to do so, we strike appellant’s brief and dismiss this appeal for

want of prosecution. See Tex. R. App. P. 38.8(a)(1), 38.9(a), 42.3(b), 43.2(f).

                                                        Per Curiam

Delivered: August 26, 2019




                                            2